Order entered August 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00238-CV

                         BRIAN POTASHNIK, ET AL., Appellants

                                              V.

                           JEFFREY W. CARPENTER, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-08-02072-E

                                          ORDER
        Before the Court is appellee’s August 1, 2019 unopposed motion for an extension of time

to file his brief on the merits. We GRANT the motion and extend the time to September 24,

2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE